13-1123(L)
Watkins v. Smith, et al.
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

         At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 1st day of April, two thousand fourteen.

Present:    ROBERT A. KATZMANN,
                   Chief Judge,
            ROBERT D. SACK,
                   Circuit Judge,
            JED S. RAKOFF,
                   District Judge.
____________________________________________________________

KEVIN WATKINS,

                 Plaintiff-Appellant,

ANIL TANEJA, ANDRE RAMON SOLEIL,


                 Appellants,


                 - v. -                                              Nos. 13-1123(L),
                                                                     13-2356(con)
DEREK SMITH, ADRIANE EISEN, BRYAN S.
ARCÉ, WILLIAM K. PHILLIPS, ISMAIL S.
SEKENDIZ, LAURIE E. MORRISON, ZAFER E.
AKIN, MARJORIE MESIDOR, DEREK T. SMITH
LAW GROUP, P.C., ARCÉ LAW GROUP, P.C.,
PHILLIPS & PHILLIPS, JESSICA DUGUE,


    The Honorable Jed S. Rakoff of the Southern District of New York is sitting by designation.


                                                  1
            Defendants-Appellees.
____________________________________________________________

For Plaintiff-Appellant:              KEVIN WATSON, pro se, (Anil Taneja, on the brief), New
                                      York, N.Y.

For Appellants:                       ANIL TANEJA, New York, N.Y.

For Defendants-Appellees           W. GORDON KAUPP (Bryan Arcé, on the
Derek Smith, Adriene Eisen,        brief), Arcé Law Group, P.C., New York, N.Y.
Bryan S. Arcé, Ismail S. Sekendiz,
Laurie E. Morrison, Zafer E. Akin,
Derek T. Smith Law Group, P.C.,
Arcé Law Group, P.C., Jessica Dugue:

For Defendants- Appellees             Jesse C. Rose, The Rose Law Group, LLC, New
William K. Phillips, Marjorie         York, N.Y.
Mesidor, Phillips & Phillips, P.C.,


        Appeal from the United States District Court for the Southern District of New York
(Cote, J.).
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court be and hereby is AFFIRMED.

       In this consolidated case, Plaintiff-Appellant Kevin Watkins and Appellants Anil Taneja

and Andre Ramon Soleil appeal from multiple judgments and orders entered by the United States

District Court for the Southern District of New York (Cote, J.), including orders (1) vacating the

clerk’s certification of default; (2) dismissing the plaintiff’s amended complaint; (3) imposing

sanctions on the plaintiff’s attorneys, Taneja and Soleil; and (4) denying the plaintiff’s motion

for recusal. The plaintiff also challenges a number of other orders entered throughout the course

of the proceedings and contests the denial of at least two motions that he voluntarily withdrew.

The defendants-appellees who are, on appeal, represented by the Arcé Law Group, P.C.

(hereinafter the “Arcé Defendants-Appellees”) have moved for sanctions to be imposed on

Watkins and Taneja based on the frivolousness of the instant appeal.


                                                 2
         We affirm the orders and judgments of the district court for the reasons stated by the

district court in its multiple thorough and well-explained opinions and oral rulings. Regarding

Plaintiff-Appellant’s arguments related to the motion to disqualify counsel and the motion to

consolidate, we deem those challenges waived since both motions were voluntarily withdrawn

below.

         As for the plaintiff’s motion for recusal, the fact that Plaintiff-Appellant and Appellants

were unhappy with the district court’s legal rulings and other case management decisions is not a

basis for recusal, and under no circumstances justifies the utterly unsubstantiated allegations of

racial and economic prejudice, dishonesty, senility, and fraud lodged against the district court.

See In re Int’l Bus. Machs. Corp., 618 F.2d 923, 927 (2d Cir. 1980) (“ ‘The alleged bias and

prejudice to be disqualifying [under 28 U.S.C.§ 455] must stem from an extrajudicial source and

result in an opinion on the merits on some basis other than what the judge has learned from his

participation in the case.’ ”) (quoting United States v. Grinnell Corp., 384 U.S. 563, 583 (1966)).

Nor can we find any justification for the similar allegations that the plaintiff and his counsel

lodged, throughout the proceedings below, against many of the defendants-appellees.

         Against this backdrop, we turn to the Arcé Defendants-Appellees’ motion for sanctions to

be imposed on Taneja and Watkins. The Arcé Defendants-Appellees seek sanctions principally

under Federal Rule of Appellate Procedure 38, which provides that “[i]f a court of appeals

determines that an appeal is frivolous, it may, after a separately filed motion or notice from the

court and reasonable opportunity to respond, award just damages and single or double costs to

the appellee.” Such “sanctions may include the granting of reasonable attorneys’ fees to the

party forced to defend the frivolous appeal.” In re 60 E. 80th St. Equities, Inc., 218 F.3d 109,

118–19 (2d Cir. 2000) (internal quotation marks omitted). While “it is rare that a case will




                                                   3
warrant sanctions under Rule 38,” Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce

Factory, Ltd., 682 F.3d 170, 180 (2d Cir. 2012) (per curiam), it is appropriate if the appeal is

“patently frivolous.” Ransmeier v. Mariani, 718 F.3d 64, 68 (2d Cir. 2013).1 The Arcé

Defendants-Appellees argue that the instant appeal is patently frivolous and, for the reasons

explained below, we agree.

        On appeal, Plaintiff-Appellant and Appellants have urged us to rule on seventeen

questions, not one of which is supported by argumentation that has even “the slightest chance of

success.” United States v. Potamkin Cadillac Corp. 689 F.2d 379, 382 (2d Cir. 1982) (per

curiam) (internal quotation marks omitted). Indeed, their briefs are “totally lacking in merit,

framed with no relevant supporting law, conclusory in nature, and utterly unsupported by the

evidence.” Id. at 381. They are nearly barren of citations and devoid of any relevant authority.

In at least one case, the very same authority that is cited disproves the argument and Watkins has

even appealed the denial of a motion that he voluntarily withdrew. In addition, the plaintiff and

his counsel have continued their troubling practice of supporting their arguments with

unsubstantiated ad hominem attacks against other members of the bar and the judiciary rather

than legal authority or facts.

        Accordingly, we find the appeal so frivolous as to warrant the imposition of sanctions

under Rule 38 and therefore grant the Arcé Defendants-Appellees’ motion. We impose sanctions

on Taneja and Watkins jointly and severally in the amount of the Arcé Defendants-Appellees’

costs and attorneys’ fees. See Gallop v. Cheney, 642 F.3d 364, 370 n.3 (2d Cir. 2011) (“[S]ince

attorney and client are in the best position between them to determine who caused this appeal to

be taken, the prudent course for this Court is to impose joint and several liability.”) (internal

1
  In a letter dated January 24, 2014, the Court wrote to Taneja to invite him to file a letter-brief in
response to the Arcé Defendants-Appellees’ request for sanctions.


                                                  4
quotation marks omitted). We find the imposition of single costs sufficient and therefore deny

the motion insofar as it requests double costs.

       We have considered Plaintiff-Appellant’s and Appellants’ remaining arguments and find

that they are without merit. Accordingly, the judgment of the district court hereby is

AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                  5